Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Advantage Announces Closing of $67 Million Non-Core Asset Dispositions (TSX: AAV, NYSE: AAV) CALGARY, June 7 /CNW/ - Advantage Oil & Gas Ltd. ("Advantage" or the "Corporation") (AAV - TSX, AAV - NYSE) announced today that the dispositions of non-core natural gas weighted assets located in South Eastern Alberta (as referenced in our press release dated May 10, 2010) have successfully closed for gross cash proceeds of $67 million, subject to customary adjustments. The proceeds have reduced bank indebtedness under Advantage's credit facility, which may be subsequently redrawn to fund future capital expenditures, and for general corporate purposes. Advisory The information in this press release contains certain forward-looking statements, including within the meaning of applicable securities laws. These statements relate to future events or our future intentions or performance.
